Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Applicant amended the independent claims to include previously allowable subject matter from dependent claims to now read as “A smoke detector, comprising: a body, having a detection chamber therein; a first transmitting tube and a second transmitting tube, arranged in the body and configured to be capable of transmitting a first ray of light and a second ray of light into the detection chamber respectively, wherein the first transmitting tube is an infrared transmitting tube, and wherein the second transmitting tube has a different light wavelength from that of the first transmitting tube; a receiving tube, where the first ray of light and the second ray of light can be incident after refraction and/or scattering, and which generates an output according to [[the]] an intensity of incident light; and a control device, coupled with the receiving tube to receive a first output generated by the first ray of light on the receiving tube and a second output generated by the second ray of light on the receiving tube, and configured to determine whether there is a fire based on a difference, ratio or combination between the first output and the second output, wherein the control device is configured to further determine whether there is a fire by: determining that there is a fire if the first output exceeds a first threshold value; determining that there is no fire if the first output does not exceed a second threshold value; determining that there is a fire if the second output exceeds a third threshold value if the first output exceeds the second threshold value; and determining that there is a fire if the second output does not exceed the third threshold value but the first output and the second output conform to a fire mode in a training set.”
As a result, the examiner now acknowledges applicant’s invention as novel.




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Tanpitukpongse on 08/2/2021.

Amend claim 1 as follows:
             In claim 1, line 8, the sentence “and which generates an output according to an intensity of incident light” has be replaced with --wherein the receiving tube generates a first output generated by the first ray of light on the receiving tube, and wherein the receiving tube generates a second output generated by the second ray of light on the receiving tube--
	In claim 1, lines 11-14, the entire paragraph has been changed to read as --a control device, coupled with the receiving tube to receive [[a]] the first output [[generated by the first ray of light on the receiving tube]] and [[a]] the second output [[generated by the second ray of light on the receiving tube]], and configured to determine whether there is a fire based on a difference, ratio or combination between the first output and the second output--

Amend claim 16 as follows:
             In claim 16, lines 8-9, the phrase “and which generates an output according to an intensity of incident light” has been replaced with --wherein the receiving tube generates a first output generated by the first ray of light on the receiving tube, and wherein the receiving tube generates a second output generated by the second ray of light on the receiving tube--
	In claim 16, lines 10-13, the paragraph should now read as --a control device, coupled with the receiving tube to receive the first output [[generated by the first ray of light on the receiving tube]] and the second output [[generated by the second ray of light on the receiving tube]], and configured to determine whether there is a fire based on the difference, ratio or combination between the first output and the second output.--




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                    

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685